Citation Nr: 0905492	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-05 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In January 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for residuals 
of a left ankle injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical and lay evidence show that throughout the 
entire appeal period the Veteran's chronic sinusitis status 
post-one surgical procedure is manifested by difficulty 
breathing, severe headaches, nasal discharge and swelling 
with these symptoms occurring approximately once a month.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for sinusitis 
have been met for the entire period of this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the Veteran was provided some of the pertinent 
information in a March 2002 VCAA notice letter.  The letter 
notified the Veteran that he may submit evidence that his 
sinusitis has increased in severity and that the evidence may 
be from medical or treatment reports.  The letter also t 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.  

An April 2008 notice letter informed the Veteran of the 
specific criteria necessary for entitlement to a higher 
disability rating for sinusitis and that he should provide 
evidence demonstrating the effect the worsening of his 
service-connected disability has on his employment and daily 
life.  However, this portion of the duty to notify was 
satisfied subsequent to the initial AOJ decision.  The Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of the notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in July 2008 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  The Veteran was 
provided with two VA examinations for sinusitis in May 2002 
and February 2005 in connection with his claim.  These 
reports are associated with the record and have been 
considered in adjudicating this claim.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  Under these 
circumstances, the Board finds that the Veteran is not 
prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

In an October 1985 rating decision, service connection was 
granted for sinusitis and a noncompensable rating was 
assigned effective January 1983.  The Veteran filed a claim 
for an increased rating in December 2001.  In a July 2002 
rating decision, an increased rating of 10 percent was 
granted effective August 18, 2001.  The Veteran appeals this 
decision contending that his current symptoms of sinusitis 
warrant a higher rating.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all the evidence 
of record, the more critical evidence consists of the 
evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that Veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's sinusitis is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513.  
Under that diagnostic code, a 30 percent evaluation is 
warranted where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The maximum assignable schedular rating of 50 
percent corresponds to sinusitis following radical surgery 
with chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinuses, and purulent discharge or crusting after 
repeated surgeries.  A note to Diagnostic Code 6513 provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  See 
Diagnostic Code 6513. 

The Veteran underwent a VA examination in May 2002.  The 
Veteran reported that he had surgery performed in December 
2001 for a deviated septum.  After the surgery, he felt that 
his breathing was better overall.  However, he reported that 
he feels that his sinusitis symptoms are returning.  The 
Veteran noted that he has had congestion in the morning and 
he has had some yellowish discharge.  In addition, the 
Veteran stated that he has had scabs of blood coming out of 
his sinuses since the surgery.  An examination of the nasal 
sinuses revealed approximately a 30 percent obstruction on 
the left nasal passage.  The sinuses were not tender on 
percussion.  

VA treatment records reveal that the Veteran sought treatment 
for sinusitis in December 2002.  The Veteran complained of 
nasal airway obstruction, rhinnorrhea and poor sense of 
smell.  The physician documented that the Veteran had 
persistent rhinorrhea inspite of Flonase, Allegra and ocean 
spray.  He prescribed the Veteran with an antibiotic for one 
week.  A January 2003 VA treatment record noted that last 
month the Veteran was seen with complaints of nasal airway 
obstruction and sinus pressure and pain.  He had some 
improvement with antibiotic treatment.  However, the Veteran 
still complained of nasal airway obstruction, congestion, 
rhinorrhea and sinus pressure.  In March 2003, VA treatment 
records show that the Veteran continued to complained of 
nasal airway obstruction, congestion, sinus pressure and 
sinus pain.  The physician noted that there was significant 
clear rhinorrhea on the right, swelling of turbinates and 
bogginess of mucous.  He treated the Veteran with nasal 
irrigation and told the Veteran to continue with Allegra and 
Flonase.

The Veteran underwent another VA examination in February 
2005.  The Veteran reported that the sinusitis occurred 
intermittently about once every other month and each episode 
would last about two weeks.  He stated that he required 
antibiotics approximately once or twice per year with the 
last time in November 2004.  The Veteran reported that when 
he has sinusitis his symptoms include discharge from the 
nose, interference with breathing, shortness of breath, 
hoarseness and headaches.  He used Allegra and Flonase to 
treat his sinusitis.  The examination of the Veteran's 
sinuses indicated no sinusitis.  X-rays revealed hypoplastic 
frontals, post-inflammatory changes in the ethmoid and 
maxillary sinuses with possibility of a retention cyst in the 
right maxillary sinus.  

During the travel Board hearing in January 2009, the Veteran 
testified that the frequency of his sinusitis attacks are 
approximately once a month.  The attacks consist of 
difficulty breathing, severe headaches and the nasal spray he 
uses to relieve his symptoms cause nosebleeds.  The Veteran 
described his headaches as excruciating and rated the pain 10 
out of 10.  He testified that he does not take antibiotics 
regularly, only when he gets sinus infections.  

The Board finds that the competent evidence of record shows 
that the Veteran's sinusitis is manifested by more than six 
non-incapacitating episodes of sinusitis per year 
characterized by difficulty breathing, severe headaches, 
sinus pain, and purulent discharge.  The Veteran is competent 
to report his symptoms of sinusitis as well as the frequency 
with which they occur.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (laypersons are competent to speak to 
symptomatology when the symptoms are readily observable).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds that there is no evidence in the 
record to doubt the credibility of his statements regarding 
the severity and frequency of his symptoms.  In this regard, 
the contemporaneous medical records support the Veteran's lay 
statements regarding his symptomatology.  Therefore, in light 
of the competent evidence of surgical intervention, 
headaches, congestion, sinus pain, difficulty breathing and 
purulent discharge with symptoms of sinusitis occurring more 
than six times a year, the Board concludes that the Veteran's 
disability picture more closely approximates a 30 percent 
disability rating.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board finds that the manifestations of the Veteran's 
sinusitis do not more closely approximate the criteria for a 
50 percent disability rating.  While the Veteran did undergo 
surgery to correct a deviated septum, the competent evidence 
of record does not indicate that the Veteran has had a 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinuses, and purulent discharge or crusting 
after repeated surgeries.     

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected sinusitis is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's sinusitis with the established criteria 
found in the rating schedule for a sinus disability shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record indicates the Veteran is unemployed.  However, 
there is no evidence in the record, including statements by 
the Veteran, that the Veteran is unemployed due to his 
sinusitis.  Furthermore, the medical record does not show 
that the Veteran's sinusitis has necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).



ORDER

Entitlement to an increased rating to 30 percent for 
sinusitis is granted for the entire appeals period.


REMAND

Further evidentiary development is necessary before the Board 
can adjudicate the remaining issue on appeal.  In order to 
result the remaining matter, a VA medical opinion is 
necessary to determine whether the disability is related to 
service.  

The Board notes that the Veteran contends that he fractured 
his left ankle during basic training and he has had problems 
with his left ankle ever since that injury.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  VA treatment records show that the Veteran has a 
left ankle disorder possibly related to an old left ankle 
injury 23 years ago.  See VA treatment record dated in July 
2003.  The Veteran's service treatment records reveal that 
the Veteran injured his left ankle, diagnosed as a left ankle 
sprain, in March 1980 while in military service.  He was in a 
short leg walking cast until April 1980.  In a March 1981 
report of physical history, the clinician documented that the 
Veteran broke his left ankle in March 1980.  The Board finds 
this evidence indicates that the claimed disability may be 
associated with the established left ankle injury in service.  
Based on the foregoing, the Board concludes that a VA medical 
examination and opinion is necessary in order to decide the 
Veteran's claim.




Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination by an orthopaedist to 
determine the identity and etiology of 
any left ankle disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any left ankle disorder found 
on examination is at least as likely 
than not (i.e., a fifty percent or 
greater probability) etiologically 
related to the left ankle injury in 
military service or otherwise related 
to military service.  The examiner 
should provide a complete rationale for 
all conclusions reached.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for residuals of a left 
ankle injury, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


